Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 1 of 18 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

AMERICAN COMMERCIAL BARGE                    )
LINE LLC                                     )
                                                                3:19-CV-817-JRW
                                             )        CASE NO. __________________
       Plaintiff,                            )
                                             )
V.                                           )
                                             )
JOHN DAVIS,                                  )                  COMPLAINT
                                             )
       Serve: 11103 Halkirk Place            )
              Louisville, Kentucky 40243     )
                                             )
MAUREEN KELLY DAVIS,                         )
                                             )
       Serve: 3534 Plymouth Road,            )
              Louisville, Kentucky 40207     )
                                             )
DESIGN CONNECTION, LLC                       )
                                             )
       Serve: Cheryl Rago,                   )
              4874 Brownsboro Center,        )
              Louisville, Kentucky 40207     )
                                             )
4SONSSPORTS L.L.C.,                          )
                                             )
       Serve: Brian John Ullom               )
              291 N. Hubbards Lane           )
              Louisville, Kentucky 40207     )
                                             )
       Defendants.                           )



       Plaintiff American Commercial Barge Line, LLC, for its Complaint against Defendants

John Davis, Maureen Kelly Davis, Design Connection, LLC and 4SonsSports L.L.C.1, states as

follows:


1
       The parties to this Complaint are referred to herein as “ACBL,” “John Davis,” “Maureen
Davis,” “Design Connection” and “4SonsSports.” John Davis, Maureen Davis, Design
Connection and 4SonsSports are collectively referred to herein as “Defendants”.
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 2 of 18 PageID #: 2




                                     INTRODUCTION

       1.     ACBL is a marine transportation company that operates tow boats and barges

moving grain, dry bulk, and liquid commodities along United States inland waterways, including

the Mississippi River system and its tributaries. John Davis was a purchasing agent employee

for ACBL and was responsible for approving the purchase of items for ACBL towing vessels

and their crews. For several years, John Davis, along with the other Defendants, engaged in a

scheme to defraud ACBL.

       2.     While its means were complex, the Defendants’ scheme was, ultimately, quite

simple. In his role as purchasing agent, John Davis directed ACBL to purchase items from

vendors that included Design Connection and 4SonsSports. Defendants then manipulated the

purchasing process to embezzle monies from ACBL. For example, in some instances, Design

Connection and 4SonsSports wrongfully inflated the cost of the items they sold ACBL. In other

instances, John Davis caused ACBL to acquire items from other vendors, which John Davis then

had delivered to Design Connections or 4SonsSports at no charge, and then Design Connections

or 4SonsSports resold those items to ACBL for a price approved by John Davis. Through these

means and others, Defendants were able to embezzle monies from ACBL and, on information

and belief, Design Connections and 4SonsSports paid kickbacks to John Davis and Maureen

Davis or otherwise shared portions of the amounts embezzled from ACBL with them.

       3.     Until recently, John Davis was able to conceal these activities from ACBL. The

result is that Defendants have misappropriated potentially millions of dollars from ACBL. Over

the relevant period, John Davis caused ACBL to purchase more than $2.5 million from Design

Connections and 4SonsSports, with much of these amounts being amounts misappropriated from

ACBL through Defendants’ scheme.



                                              2
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 3 of 18 PageID #: 3




                                           PARTIES

       4.      Plaintiff American Commercial Barge Line LLC is a limited liability company

organized under Delaware law with its principal office located at 1701 E. Market Street,

Jeffersonville, Indiana 47130. The sole member of ACBL is Commercial Barge Line Company,

a Delaware corporation with its principal office located at 1701 E. Market Street, Jeffersonville,

Indiana 47130. ACBL is therefore a citizen of Delaware and Indiana for purposes of this Court’s

diversity jurisdiction under 28 U.S.C. § 1332.

       5.      Defendant John Davis is an individual who, upon information and belief, resides

at 11103 Halkirk Place, Louisville, Kentucky 40243. John Davis is therefore a Kentucky citizen

for purposes of this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

       6.      Defendant Maureen Kelly Davis is an individual who, upon information and

belief, resides at 3534 Plymouth Road, Louisville, Kentucky 40207. Maureen Davis is therefore

a Kentucky citizen for purposes of this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

       7.      Design Connection, LLC is a limited liability company organized under Kentucky

law with its principal office located at 4874 Brownsboro Center, Louisville, Kentucky 40207.

Design Connection’s sole member is Cheryl Rago, who upon information and belief is an

individual that resides in Kentucky. Design Connection is therefore a Kentucky citizen for

purposes of this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

       8.      Defendant 4SonsSports L.L.C. is a limited liability company organized under

Kentucky law with its principal office located at 291 N. Hubbards Lane, Louisville, Kentucky

40207. 4SonsSports’s members are Brian Ullom and Shawn Harkins, who upon information and

belief are individuals that reside in Kentucky. 4SonsSports is therefore a Kentucky citizen for

purposes of this Court’s diversity jurisdiction under 28 U.S.C. § 1332.



                                                 3
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 4 of 18 PageID #: 4




                                JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1332 because there is a complete diversity of citizenship between ACBL, a citizen of Delaware

and Indiana, and the Defendants, who are all Kentucky citizens, and because the amount in

controversy exceeds $75,000.

       10.     This Court has personal jurisdiction over the Defendants because they either

reside or are located in Kentucky, and because their conduct occurred in Kentucky.

       11.     Venue in the Louisville Division of the Western District of Kentucky is

appropriate pursuant to 28 U.S.C. § 1391(b) because the Defendants reside or are located in

Jefferson County, Kentucky and because the Defendants’ conduct occurred in that division.

                                        BACKGROUND

                 ACBL operates towing vessels along United States waterways,
                 and employs purchasing agents to procure everyday goods the
                       crews of those vessels need during their voyages.

       12.     ACBL is a marine transportation company based in Jeffersonville, Indiana.

ACBL operates tow boats and barges moving grain, dry bulk, and liquid commodities along the

United States inland waterways, including the Mississippi River system and its tributaries.

       13.     Between five to ten individuals typically crew the vessels ACBL operates. The

crew members on ACBL mainline vessels live and work on the vessels for approximately one

month at a time. In addition to shipping cargo, these vessels serve as living quarters, offices,

cafeterias and recreation facilities for the crew operating them during voyages.

       14.     ACBL purchases various items to serve these crews’ needs. Such “crew items”

might include cleaning supplies, cooking supplies, household items, tools, engineering parts,

exercise equipment and various other items.



                                                4
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 5 of 18 PageID #: 5




       15.    Typically, ACBL purchases large volumes of these crew items from Amazon,

Grainger, or other large vendors according to negotiated contracts.      A crew member may

purchase everyday, high-volume crew items, like work gloves, directly from these contract

vendors without prior approval.

       16.    Crew members may purchase crew items from other non-contract vendors only

with ACBL’s approval. ACBL employs purchasing agents to oversee this process. The proper

process starts when a crew member submits a “spot” purchase request to the ACBL purchasing

agent with responsibility for that crew member’s vessel. The purchasing agent then reviews the

crew member’s request, obtains approval for the purchase from the vessel’s manager, and places

the order with the vendor after obtaining a competitive price for the quantity, quality and

delivery of the crew items being ordered. Typically, the vendor ships the crew items to an

ACBL warehouse located near the river system, which then delivers the items to the vessel.

       17.    Transactions for these “spot” purchases are typically documented in the following

way: the purchasing agent generates a “purchase order” and transmits it to the vendor to request

delivery and promise payment. The ACBL warehouse, when it receives delivery of the crew

items, generates a “receiving report” identifying the quantity and kind of crew items delivered.

The vendor, in turn, submits an invoice to ACBL to obtain payment for the items it delivered.

ACBL’s accounts payable department then matches the purchase order, receiving report, and

invoice and, assuming they match, issues payment to the vendor. Where these three documents

are inconsistent, ACBL’s accounts payable department asks the purchasing agents responsible

for the “spot” purchase to review and approve payment of the invoice.




                                               5
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 6 of 18 PageID #: 6




       18.     ACBL then must rely on the honesty and integrity of its employee purchasing

agents, and the purchasing agents’ compliance with their fiduciary obligations to ACBL, to

ensure the integrity of the acquisition process for items acquired from vendors.

               ACBL discovered in June 2019 that one of its purchasing agents,
               John Davis, had a relationship with ACBL non-contract vendor
                Design Connection that violated its Conflicts of Interest Policy.

       19.     John Davis was employed by ACBL as a purchasing agent for ACBL between

January 2008 and June 2019. In general, John Davis had responsibility to oversee purchasing for

approximately thirty-five ACBL vessels and three ACBL fleet facilities.

       20.     As an employee purchasing agent, John Davis was required to identify any

potential conflicts of interest associated with purchasing from vendors. Such conflicts include

familial relationships at any vendors. These requirements are set forth in ACBL’s Code of

Ethics and Conflicts of Interest Policy.

       21.     In approximately June 2019, ACBL commenced an investigation into John

Davis’s conduct as a purchasing agent and his relationship with non-contract vendors.

       22.     John Davis’s now ex-wife, Maureen Davis, was employed by, or affiliated with,

Design Connection, an interior design company located in Louisville, Kentucky.

       23.     Unlike Amazon, Design Connection was not a contract vendor from which ACBL

vessel crew members could directly purchase crew items without prior approval. Rather, for

ACBL to purchase crew items from Design Connection, an ACBL purchasing agent, like John

Davis, was required to initiate and approve any purchase.

       24.     At no time during this period did John Davis disclose to ACBL the conflict of

interest arising out of Maureen Davis’s employment or affiliation with Design Connection.

       25.     ACBL’s purchasing records reflect that ACBL purchased approximately

$2,193,482 in crew items from Design Connection between February 2013 and June 2019.
                                                6
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 7 of 18 PageID #: 7




                    John Davis and Maureen Davis caused ACBL to purchase crew
                      items from Design Connection at inflated prices and caused
                     ACBL to pay Design Connection for crew items it had already
                                   purchased from other vendors.

          26.      ACBL’s purchasing records reflect that between 2013 and 2019, Design

Connection invoiced ACBL for prices well in excess of the items’ actual or appropriate price,

and that John Davis approved ACBL’s payment of these inflated prices invoiced by Design

Connection. These records also reflect that during the same time, John Davis caused ACBL to

pay Design Connection for very the same crew items ACBL had already purchased from other

vendors.

          27.      Almost none of the crew items John Davis caused ACBL to purchase from

Design Connection were the kind of goods Design Connection typically sells to its customers.

As stated above, Design Connection is an interior design company, and generally sells designer

fabric,         wallcovering,    and      blinds.       (See   Design     Connection’s      website

http://designconnectionky.com/index.html (last visited November 1, 2019).) Design Connection

is not a retailer of kitchen appliances, and certainly does not market itself as a seller of, for

example, river charts and commercial barge safety equipment.

          28.      Nevertheless, as an example, John Davis in his role as purchasing agent ordered a

“user control board” for a Frigidaire upright freezer from Design Connection on ACBL’s behalf

in April 2019. (See April 11, 2019 e-mail from John to Cheryl Rago, a copy of which attached

hereto as Exhibit A.)

          29.      ACBL has determined that the “user control board” John Davis ordered from

Design Connection sells for only $125.73 on Amazon. Design Connection, however, charged

ACBL $609.79 for this same part. (See Design Connection Invoice Number 65006, a copy of

which is attached hereto as Exhibit B.)


                                                    7
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 8 of 18 PageID #: 8




       30.     In another example, Design Connection invoiced ACBL $3,012.50 for five river

charts at a cost of $602.50 each. (See Design Connection Invoice Number 65160, a copy of

which is attached hereto as Exhibit C.) For example, one river chart was for the Ohio River

from Foster, Kentucky to New Martinsville, West Virginia; clearly an item that an interior design

company does not generally sell. ACBL’s practice is to order these same maps from a proper

vendor that charges only $91 for each map.

       31.     In still another example, Design Connection invoiced ACBL $776.12 for a deep

fryer. (See Design Connection Invoice Number 65080, attached hereto as Exhibit D.) ACBL

has determined that this same deep fryer retailers for just $556.50 from other vendors.

       32.     Other invoices Design Connection issued to ACBL for purchases of crew goods

show that Design Connection consistently charged ACBL a price significantly above that

charged by other vendors.

       33.     Other records show that Design Connection also invoiced ACBL for the very

same crew items that ACBL had already purchased from other vendors. John Davis would cause

ACBL to purchase a crew item from a vendor, but rather than direct that vendor to deliver the

crew item to ACBL’s warehouse, John Davis directed the vendor to deliver it to Design

Connection. Design Connection would then ship that same crew item, which ACBL had already

purchased, to ACBL and invoice ACBL for it.           In other words, John Davis and Design

Connection caused ACBL to pay Design Connection for crew items already belonging to ACBL

because ACBL had already purchased and paid for those items from other vendors, resulting in

ACBL’s paying twice for the same item and paying Design Connection for ACBL’s own

property.




                                                8
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 9 of 18 PageID #: 9




       34.    One example is a March 28, 2019 invoice that shows that John Davis had caused

ACBL to purchase two emergency escape hoods from Zoro.com for $862.38. (See March 28,

2019 Zoro.com Invoice Number INV5771238, a copy of which is attached hereto as Exhibit E.)

An escape hood is an emergency respiratory apparatus. While that invoice billed ACBL for the

escape hoods, and ACBL paid Zoro.com for the hoods, the invoice shows that the escape hoods

were to be delivered to Design Connection, not an ACBL warehouse or facility. (Id.)

       35.    The escape hoods were delivered to Design Connection, and then Design

Connection invoiced ACBL $730.00 for the same items.          (See Design Connection Invoice

Number 64999, a copy of which is attached hereto as Exhibit F.)            To be sure, Design

Connection, an interior design company, is not in the business of selling emergency respiratory

items, such as escape hoods.

       36.    Records show that in addition to Design Connection invoicing ACBL for escape

hoods, Design Connection also repeatedly invoiced ACBL for H2S meters (which are meters

used to detect a high level of hydrogen sulfide that may be vented from liquid tank barges), and

man overboard lights. Design Connection, an interior design store, is not in the business of

selling such safety items to commercial entities. Design Connection obtained these items from

ACBL pursuant to the scheme set forth in this complaint, and then sold them back to ACBL

pursuant to the scheme.

       37.    Records show repeated and prolonged irregularities in invoicing and purchasing

whereby John Davis, Maureen Davis, and Design Connection embezzled, or otherwise

wrongfully obtained, substantial amounts of money from ACBL. In addition to the wrongful

activities above, records show that Design Connection also, without limitation, (1) shipped low

cost items to ACBL while invoicing ACBL for higher cost items, (2) submitted invoices to



                                               9
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 10 of 18 PageID #: 10




 ACBL for items Design Connection never delivered to ACBL, and (3) caused ACBL to pay for

 items it purchased but later returned to Design Connection with no corresponding refund.

        38.     ACBL’s records also reflect that many of the invoices Design Connection

 submitted to ACBL were deliberately vague in order to obscure the items actually shipped and

 the appropriate price that should be paid for the items shipped.

        39.     ACBL’s records also reflect that Design Connection frequently did not invoice

 ACBL for items it sold to ACBL until months after ACBL received the items. This was a further

 step taken by Design Connection, John Davis and Maureen Davis to obscure the scheme. Vague

 invoices sent months after the fact obscured Defendants actual wrongful activities.

        40.     Internal communication among Maureen Davis and Cheryl Rago, the sole

 member of Design Connection, show their knowledge and participation, and the knowledge and

 participation of Design Connection, in the wrongful scheme with John Davis:

                We have been doing this this a long time now. John sends a lot of
                “free” money our way, thousands of dollars probably with the
                meters and masks and reselling of items, he enables us to “add on”
                items we need and if product is ever returned gives us the
                opportunity to take it and re-use. I think our relationship has been
                a good one and beneficial to both.

 (July 19, 2017 e-mail from Maureen Davis to Cheryl Rago, a copy of which is attached hereto as

 Exhibit G (emphasis added).)

                 John Davis and Maureen Davis also caused ACBL to purchase
                        crew items at inflated prices from 4SonsSports

        41.     ACBL’s records show that Design Connection was not the only vendor engaged

 in this wrongful scheme with John Davis. John Davis also authorized a significant number of

 purchases by ACBL from Play It Again Sports & Fitness. Records show that many of the same

 wrongful practices utilized with Design Connection were also utilized with Play It Again Sports

 & Fitness.

                                                 10
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 11 of 18 PageID #: 11




        42.     Play It Again Sports & Fitness is a sporting goods and equipment franchise

 operated by 4SonsSports located at 291 N. Hubbards Lane, Louisville, Kentucky 40207.

 4SonsSports was not a contract vendor for ACBL. This means that, like Design Connection, an

 ACBL purchasing agent had to facilitate the purchase of any crew items from 4SonsSports.

        43.     ACBL’s purchasing records reflect that ACBL purchased approximately

 $586,653 in crew items from 4SonsSports between February 2013 and June 2019.

        44.     ACBL’s purchasing records show that John Davis caused ACBL to purchase crew

 items from 4SonsSports at prices well in excess of the stated prices in 4SonsSports’ own store or

 those charged by other vendors.

        45.     For example, records show that John Davis caused ACBL to purchase workout

 equipment (a dumbbell set and “powerblocks”) from 4SonSports in March 2019. John Davis

 caused an ACBL purchase order to be issued for this equipment at $0.01. (See Purchase Order

 Number 51062341, a copy of which is attached hereto as Exhibit H.) 4SonsSports then sent

 ACBL an invoice for this equipment charging ACBL a total of $1,075 ($575 for the dumbbells

 and “powerblocks” and $350 for the rack). (See March 15, 2019 Invoice Number 1289, a copy

 of which is attached hereto as Exhibit I.).

        46.     ACBL has determined that 4SonsSports sold this same equipment in store at retail

 for less than half the total price it charged ACBL ($399 for the dumbbells and “powerblocks”

 and $89.99 for the rack). (See photographs attached hereto as Exhibit J.)

        47.     Other records of purchasing activity with 4SonsSports show similar irregularities

 evidencing repeated wrongful purchasing and invoicing activity to embezzle or otherwise

 wrongfully obtain substantial amounts of money from ACBL.




                                                11
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 12 of 18 PageID #: 12




        48.     Like the invoices from Design Connection, ACBL’s records show that many of

 the invoices 4SonsSports submitted to ACBL were deliberately vague to obscure the actual,

 wrongful activities.

        49.     Maureen Davis acted with 4SonsSports in connection with the wrongful invoicing

 and purchasing activity between John Davis and 4SonsSports. E-mails show that Maureen Davis

 would forward invoices from 4SonsSports to John Davis. (See May 20, 2019 e-mail from

 Maureen Davis to John Davis attaching 4SonsSports Invoice Number 1289, a copy of which is

 attached hereto as Exhibit K.)

        50.     Upon information and belief, Design Connection and 4SonsSports shared with

 John Davis and/or Maureen Davis through “kickbacks” or other means, portions of the amounts

 wrongfully obtained from ACBL through the wrongful activity described in this Complaint.

                        John Davis attempted to hide this fraudulent scheme by
                        manipulating ACBL’s purchasing records and practices

        51.     For his part, John Davis accomplished his scheme with Maureen Davis, Design

 Connection, and 4SonsSports by taking certain steps to hide his purchasing activity from others

 at ACBL.

        52.     One method John Davis used to hide this scheme was to purchase crew items

 from Design Connection, 4SonsSports, and other non-contract vendors pursuant to purchase

 orders that priced the goods at $0.01. (See, e.g., Exhibit H.)

        53.     Therefore, when the actual invoiced price by Design Connection or 4SonsSports

 did not match the purchase order price, John Davis, as the purchasing agent, would approve,

 wrongfully, the invoiced amount and cause ACBL to issue payment. John Davis’s manipulation

 of records obscured and concealed his wrongful activities.




                                                 12
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 13 of 18 PageID #: 13




        54.     John Davis also obscured and concealed the scheme between him and vendors by

 initiating purchases from non-contract vendors without a purchase order at all.

        55.     By doing so, when items were received by ACBL without a corresponding

 purchase order, John Davis approved the invoiced item as a proper purchase, when it was not,

 causing ACBL to issue payment for the item at the invoiced amount.

        56.     Correspondence reflects Maureen Davis coaching John Davis on how to explain

 any inquiry by ACBL into the unusual volume of purchases John Davis had approved from

 Design Connection through Defendants’ scheme. (See January 6, 2016 e-mail from Maureen

 Davis to John Davis, a copy of which is attached hereto as Exhibit L.)              Maureen Davis

 concluded her e-mail advising John Davis to answer any questions about the propriety of such

 orders by saying “Going forward, I will try to be more conscious of . . . blah, blah, blah.” (Id.)

                 Defendants’ scheme to defraud ACBL has damaged ACBL well
                                     in excess of $75,000

        57.     After it discovered Defendants’ scheme, ACBL terminated John Davis as an

 employee.

        58.     Records show that John Davis’s purchasing practices described above occurred

 between February 2013 and June 2019, and may have occurred before that time.

        59.     During that same time period (February 2013 to June 2019), ACBL paid Design

 Connection approximately $2,193,482. ACBL’s records reflect that almost all of the items

 purchased from Design Connection were not marketed for sale to others by Design Connection

 and appear to have little to do with Design Connection’s interior design business. Its records

 also reflect that Design Connection overcharged or double-billed ACBL for a substantial

 proportion of these items.




                                                  13
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 14 of 18 PageID #: 14




         60.     ACBL also paid 4SonsSports approximately $586,653 during the same time

 period. Like those items from Design Connection, ACBL’s records and investigation reflect that

 much of the items John Davis caused ACBL to purchase from 4SonSports were involved in the

 same fraudulent scheme.

         61.     Through their tortious conduct, Defendants embezzled or otherwise wrongfully

 obtained substantial sums well in excess of the $75,000 jurisdictional limit of this Court.

         62.     ACBL now files this Complaint against Defendants to recover those amounts

 Defendants wrongfully obtained from ACBL through their scheme and for punitive damages due

 to their tortious conduct.

                                       COUNT I
                 BREACH OF FIDUCIARY DUTY AGAINST DEFENDANT JOHN DAVIS

         63.     ACBL incorporates and reiterates all of the allegations set forth above as if set

 forth fully here.

         64.     John Davis, as a purchasing agent employee for ACBL, was a fiduciary of ACBL

 and owed fiduciary duties to ACBL, including the duty of loyalty, care, good faith, honesty,

 candor, due care, and fair dealing. Specifically, those fiduciary duties required John Davis to

 notify ACBL of any conflict of interest involving vendors from whom John Davis arranged

 purchases and, more obviously, not to engage in tortious conduct to the detriment of ACBL by

 embezzling or otherwise wrongfully causing ACBL to issue payment to vendors for millions of

 dollars and, upon information and belief, personally benefitting financially from the wrongful

 transactions.

         65.     The conduct by John Davis described in this Complaint constitutes a breach of his

 fiduciary duty to ACBL.




                                                 14
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 15 of 18 PageID #: 15




         66.     John Davis’s breach of his fiduciary duties to ACBL harmed ACBL and caused

 ACBL to suffer damages in an amount in excess of $75,000 for which ACBL should be

 compensated.

                                         COUNT II
                       AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                         AGAINST DEFENDANTS MAUREEN KELLY DAVIS,
                       DESIGN CONNECTION, LLC AND 4SONSSPORTS L.L.C.

         67.     ACBL incorporates and reiterates all of the allegations set forth above as if set

 forth fully here.

         68.     John Davis breached his fiduciary duty to ACBL through the conduct described in

 this Complaint. Maureen Davis, Design Connection and 4SonsSports knew that John Davis was

 an employee and fiduciary of ACBL.

         69.     Maureen Davis, Design Connection and 4SonsSports knew that the conduct by

 John Davis set forth in this Complaint constituted a breach of fiduciary duty and, through their

 own conduct described in this Complaint, knowingly provided substantial assistance and

 encouragement to John Davis’s breach of fiduciary duty

         70.     The aiding and abetting of John Davis’s breach of fiduciary duty by Maureen

 Davis, Design Connection and 4SonsSports’s has caused ACBL to be harmed and to suffer

 damages in excess of $75,000 for which ACBL should be compensated.

                                COUNT III
  FRAUD AND FRAUDULENT CONCEALMENT AGAINST JOHN DAVIS AND DESIGN CONNECTION

         71.     ACBL incorporates and reiterates all of the allegations set forth above as if set

 forth fully herein.

         72.     The conduct by John Davis set forth in this Complaint constitutes fraud and

 fraudulent concealment. Without limitation, John Davis, as a purchasing agent employee and

 fiduciary of ACBL, had a duty to disclose to ACBL the conduct set forth in this Complaint

                                                15
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 16 of 18 PageID #: 16




 including his conflict of interest with vendors due to his relationship with Maureen Davis. He

 did not do so, thus facilitating the scheme described in this Complaint. Further, John Davis

 knowingly permitted Design Connection and 4SonsSports to submit invoices for prices contrary

 to appropriate or stated sale prices or for ACBL inventory that John Davis had directed to Design

 Connection or 4SonsSports. John Davis knowingly generated fraudulent purchase orders for

 $.01 or no purchase order at all in order to facilitate his misrepresentations that the invoices from

 Design Connection and 4SonsSports were appropriate and, therefore, he approved such invoices

 for payment. John Davis’s actions in manipulating the ordering process were both fraudulent

 and also concealed the fraudulent activities preventing ACBL from discovering the scheme until

 recently. John Davis’s actual fraud and fraudulent concealment caused ACBL to suffer damages

 in excess of $75,000, for which ACBL should be compensated.

        73.     The conduct by Design Connection set forth in this Complaint constitutes fraud

 and fraudulent concealment. Among other things, Design Connection obtained the property of

 ACBL such as escape hoods, H2S meters and man overboard lights, knowing that it had obtained

 at no cost property belonging to ACBL. Design Connection then shipped those same items to

 ACBL and knowingly misrepresented to ACBL that the items were inventory of Design

 Connection that it was shipping to ACBL in response to a legitimate purchase order from ACBL.

 To induce payment from ACBL for the wrongfully obtained items, Design Connection

 fraudulently invoiced ACBL for payment of items that Design Connection knew it had

 wrongfully obtained from ACBL at no cost. While Design Connection submitted fraudulent

 invoices to ACBL, at no time did Design Connection fully disclose to ACBL all of the true

 material facts, such as the fact that Design Connection was obtaining property from ACBL and

 invoicing ACBL for payment of ACBL’s own property. Design Connection’s actual fraud and



                                                  16
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 17 of 18 PageID #: 17




 fraudulent concealment caused ACBL to suffer damages in excess of $75,000, for which ACBL

 should be compensated.

                                         COUNT IV
                     AIDING AND ABETTING FRAUD BY MAUREEN KELLY DAVIS,
                       DESIGN CONNECTION, LLC AND 4SONSSPORTS L.L.C.

          74.    ACBL incorporates and reiterates all of the allegations set forth above as if set

 forth fully here.

          75.    John Davis committed fraud against ACBL as described in this Complaint.

          76.    Maureen Davis, Design Connection and 4SonsSports knew that the conduct by

 John Davis set forth in this Complaint was fraudulent and, through their own conduct described

 in this Complaint, knowingly provided substantial assistance and encouragement to John Davis’s

 fraud.

          77.    The aiding and abetting of fraud by Maureen Davis, Design Connection and

 4SonsSports has caused ACBL to be harmed and to suffer damages in excess of $75,000.00 for

 which ACBL should be compensated.

                                    COUNT V
       PUNITIVE DAMAGES AGAINST DEFENDANTS JOHN DAVIS, MAUREEN KELLY DAVIS,
                   DESIGN CONNECTION, LLC AND 4SONSSPORTS L.L.C.

          78.    ACBL incorporates and reiterates all of the allegations set forth above as if set

 forth fully here.

          79.    Defendants, through their tortious conduct described above, acted with

 “oppression,” “fraud,” and “malice” justifying an award of punitive damages under Kentucky

 Revised Statute 411.184.

          80.    ACBL, by virtue of the above claims, is entitled to recover punitive damages from

 Defendants in an amount to be determined at a jury trial of this action.



                                                 17
Case 3:19-cv-00817-JRW-RSE Document 1 Filed 11/08/19 Page 18 of 18 PageID #: 18




                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff American Commercial Barge Line, LLC requests the following

 relief:

           A.    Judgment against Defendants John Davis, Maureen Kelly Davis, Design

 Connection, LLC and 4SonsSports L.L.C. in its favor;

           B.    Compensatory, punitive and other damages in an amount to be proven at trial;

           C.    A trial by jury of all matters triable by a jury;

           E.    Its attorneys’ fees and costs; and

           F.    Any and all other relief to which it may be entitled.


                                                         Respectfully submitted,



                                                         /s/Adam T. Goebel
                                                         Adam T. Goebel
                                                         Adam C. Reeves
                                                         STOLL KEENON OGDEN PLLC
                                                         500 West Jefferson Street
                                                         Suite 2000
                                                         Louisville, KY 40202-2828
                                                         Tel: (502) 333-6000
                                                         Fax: (502) 333-6099
                                                         Adam.Goebel@skofirm.com
                                                         Adam.Reeves@skofirm.com

                                                         Counsel for Plaintiff American Commercial
                                                         Barge Line, LLC




                                                    18
